DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,388,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the elements and limitations are found in the claims  of U.S. Patent No. 11,388,806. For example:
Claims 1, 4-7, all the elements and limitations are found in the claim 1 of U.S. Patent No. 11,388,806.
Claims 2-3, all the elements and limitations are found in the claim 2 of U.S. Patent No. 11,388,806.
Claim 8, all the elements and limitations are found in the claim 5 of U.S. Patent No. 11,388,806.
Claim 9, all the elements and limitations are found in the claim 2 of U.S. Patent No. 11,388,806.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams et al. (2020/0323057) is the closes reference that discloses a light fixture for an indoor grow facility, the light fixture comprising: a plurality of LED lights; an LED driver circuit electrically coupled with the plurality of LED lights; and a controller in signal communication with the LED driver circuit and configured to transmit a driver signal to the LED driver circuit for controlling operation of the plurality of LED lights, the controller comprising a conversion module that is configured to receive an original control signal from a remote source and generate a secondary analog control signal or a secondary digital control signal from the original signal to control the LED driver circuit, but there is no teaching of transmitting both the digital and the analog signal and to select one signal for controlling the LED lights. 
Loveridge et al. (2015/0282270) and Sun et al. (2012/0194089) a light fixture comprising: a plurality of LED lights; an LED driver circuit electrically coupled with the plurality of LED lights; and a controller in signal communication with the LED driver circuit and configured to transmit a driver signal to the LED driver circuit for controlling operation of the plurality of LED lights, the controller comprising a conversion module that is configured to receive an original control signal from a remote source and generate a secondary analog control signal and/or a secondary digital control signal from the original signal to control the LED driver circuit; but there is teaching of transmitting both the digital and the analog signal and to select one signal for controlling the LED lights. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/7/22